DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recited: “at least one radial magnetic bearing configured to generate radial magnetic forces sufficient to support the shaft without contacting the at least one radial magnetic bearing”. However, it’s unclear how the “one radial magnetic bearing” would support the shaft without contacting “one radial magnetic bearing”.
As best understood, claim 6 has been interpreted as the at least one radial magnetic bearing has bearing components for providing non-contact support for the shaft.
Claim 12 is rejected for similar reason as claim 6

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakata (US 2007/0132328 A1).
RE claim 13, Yamakata teaches a method of slow roll control (Fig.1), the method comprising:
magnetically supporting a rotor 200 including a shaft 210 configured to rotate about a longitudinal axis and a ferromagnetic thrust bearing disk 220 extending outward therefrom; (Fig.1) 
generating a first magnetic field (via stator 110) that rotates in a predetermined rotational direction about the longitudinal axis and causes a torque to be applied to the thrust bearing disk in the predetermined rotational direction (¶ 50);
generating a second non-rotating magnetic field (axial thrust, see ¶ 51) that is configured to cause axial magnetic forces to be applied to the thrust bearing disk 220; and
varying the torque applied to the thrust bearing disk 220 to cause the shaft 210 to rotate at a predetermined rotational speed (see ¶ 10 for rotor can be rotated with sufficiently large torque. In other words, torque being increased to obtain a specific/predetermined rotational speed).
Furthermore, Examiner notes MPEP 2112.02: “PRIOR ART DEVICE ANTICIPATES A CLAIMED PROCESS IF THE DEVICE CARRIES OUT THE PROCESS DURING NORMAL OPERATION. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.

	RE claim 14/13, Yamakata teaches the shaft 210 is magnetically levitated by a radial magnetic bearing 140 (Fig.1 and ¶ 51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakata (US 2007/0132328 A1) in view of El-Antably (US 4740738, hereinafter refer to as “Antably”).
RE claim 1, Imagawa teaches a system for slow roll control (Fig.1), the system comprising:
a thrust active magnetic bearing (120, 220) including, a ferromagnetic thrust bearing disk 220 (see ¶ 45 for disk 220 is made of non-laminated ferromagnetic material) extending outward from a longitudinal axis (of shaft 210) and configured to couple to a shaft 210 extending along the longitudinal axis (Fig.1), and a pair of thrust bearing stators 120 each positioned axially adjacent to opposing sides of the thrust bearing disk 220 and configured to apply axial magnetic forces to the thrust bearing disk 220; and
a non-laminated rotor induction machine (the machine is an induction machine as magnetic force being induced (i.e.: forming) in the rotor 220 as disclosed in ¶ 50) including, a stator 110 including, a ring-shaped stator core 111 (stator core are formed by plural core 111 arranged in a ring-shape configuration, see Fig.4) having an inner radial surface that is radially offset from at least a portion of an outer radial surface of the thrust bearing disk 220 (Fig.4), and two or more windings 112 (see ¶ 50 for plural coils 112) coupled to the stator 110 and circumferentially offset from one another (Fig.1 and ¶ 47 for plural coils 112 circumferentially displaced/offset from each other), the stator windings 112 being configured to generate a magnetic field that rotates in a predetermined direction about the longitudinal axis (¶ 50); and
a cageless non-laminated rotor 220 including the ferromagnetic thrust bearing disk 220 (see ¶ 45 for disk 220 is made of non-laminated ferromagnetic material); wherein the rotating magnetic field is configured to cause a torque to be applied to the thrust bearing disk 220 in a predetermined rotation direction (¶ 50).
Yamakata does not teach said rotor is a cageless rotor.
Antably suggests that cageless rotor have better efficiency due to higher power factor, larger output power, lower cost, and stable operation (col.1 line 60 to col.2 line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamakata by having said rotor to be a cageless rotor, as taught by Antably, for the same reasons as discussed above.

RE claim 2/1, Yamakata in view of Antably has been discussed above. Yamakata further teaches the rotating magnetic field (a) does not substantially interfere with the axial magnetic forces (a) applied to the thrust active magnetic bearing (see Fig.1 and ¶ 50 for magnetic draw line do not interfere with each other).
	
RE claim 3/1, Yamakata in view of Antably has been discussed above. Yamakata further teaches the thrust bearing disk 220 is non-laminated (see ¶ 45).
As discussed above, Yamakata does not teach cageless configuration.
Antably suggests that cageless rotor have better efficiency due to higher power factor, larger output power, lower cost, and stable operation (col.1 line 60 to col.2 line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamakata by having cageless configuration, as taught by Antably, for the same reasons as discussed above.

RE claim 4/1, Yamakata in view of Antably has been discussed above. Yamakata further teaches the stator core 111 of the induction machine is laminated (¶ 48).

RE claim 6/1, Yamakata in view of Antably has been discussed above. Yamakata further teaches a shaft 210 coupled to the thrust bearing disk (120, 220) and configured to rotate about the longitudinal axis in response to the torque applied to the thrust bearing disk (120, 220), and at least one radial magnetic bearing 140 configured to generate radial magnetic forces sufficient to support the shaft without contacting the at least one radial magnetic bearing 140 (magnetic bearing 140 has magnetic bearing component 240, 141 to provide non-contact support for shaft 210, see Fig.1 and ¶ 64).


	RE claim 15/13, Yamakata teaches the first magnetic field is generated by a non-laminated rotor induction machine comprising (the machine is an induction machine as magnetic force being induced (i.e.: forming) in the rotor 220 as disclosed in ¶ 50), a stator 110 including, a ring-shaped stator core 111 having an inner radial surface that is radially offset from at least a portion of an outer radial surface of the thrust bearing disk 220, and two or more stator windings 112 (see ¶ 50 for plural coils 112) coupled to the stator 110 and circumferentially offset from one another; and a non-laminated rotor 220 including the ferromagnetic thrust bearing disk 220.
Yamakata does not teach said rotor is a cageless rotor.
Antably suggests that cageless rotor have better efficiency due to higher power factor, larger output power, lower cost, and stable operation (col.1 line 60 to col.2 line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamakata by having said rotor to be a cageless rotor, as taught by Antably, for the same reasons as discussed above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakata in view of Antably as applied to claim 1 above, and further in view of Upadhyay (US 2014/0167543 A1).
RE claim 5/1, Yamakata in view of Antably has been discussed above. Yamakata further does not teach the stator core of the induction machine is non-laminated and formed from a soft magnetic composite.
Upadhyay suggests that stator/rotor can be formed of soft-magnetic material in a non-laminated/laminated manner (¶ 16). The soft-magnetic material is well-known for having low coercivity (¶ 16) and the non-laminated configuration would further reduce manufacturing complexity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamakata in view of Antably by having the stator core of the induction machine is non-laminated and formed from a soft magnetic composite, as taught by Upadhyay, for the same reasons as discussed above.

Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakata in view of Suzuki et al. (US 6288465 B1).
RE claims 18/13 and 19/13, Yamakata has been discussed above. Yamakata does not teach the predetermined rotational speed is greater/less than a rotational speed of the shaft prior to generation of the first rotating magnetic field.
Ito suggests that rotational speed of shaft can be adjusted to be greater/less than predetermined speed to minimize external disturbance of shaft and permit the shaft to be driven at high speed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamakata by having the predetermined rotational speed is greater/less than a rotational speed of the shaft prior to generation of the first rotating magnetic field, as taught by Suzuki, for the same reasons as discussed above.
Furthermore, such limitation appeared to be a method of operating the device.  Examiner notes MPEP 2112.02: “PRIOR ART DEVICE ANTICIPATES A CLAIMED PROCESS IF THE DEVICE CARRIES OUT THE PROCESS DURING NORMAL OPERATION. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.

Allowable Subject Matter
Claims 7-11 are allowed.
RE claim 7, the prior-art does not teach a system for slow roll control, the system comprising: a rotor including a ferromagnetic thrust bearing disk extending outward from a longitudinal axis and configured to couple to a shaft extending along the longitudinal axis; and a pair of stators, each positioned axially adjacent to an opposing side of the thrust bearing disk, each of the pair of stators including, a ring-shaped stator core defining an aperture extending therethrough, two or more first windings each having a generally toroidal shape and coupled to the stator core at positions circumferentially offset from one another, and second windings having a generally circular shape coupled to the stator core at a position that is approximately co-axial with the stator core aperture; wherein the first windings are configured to generate a first magnetic field that rotates in predetermined rotation direction about the longitudinal axis and that a causes a torque to be applied to the thrust bearing disk in the predetermined rotational direction; and wherein the second windings are configured to generate a second magnetic field that causes axial magnetic forces to be applied to the thrust bearing disk.
Claims 8-11 are allowable for their dependency on claim 7.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 16/13, the prior-art does not teach, inter alia, the first magnetic field is generated by a pair of stators, each positioned on axially opposing sides of the thrust bearing disk, each of the pair of stators comprising, a ring-shaped stator core defining an aperture extending therethrough, and two or more first windings each having a generally toroidal shape and coupled to the stator core at positions circumferentially offset from one another.
Claim 17 is allowable for its dependency on claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834